        Case 3:18-cv-00437-HZ         Document 205-1         Filed 08/16/21      Page 1 of 1

NEDC v. U.S. Army Corps of Engineers, No. 18-cv-437-HZ


                      Plaintiffs’ objections re: expert panel: August 10, 2021

        Plaintiffs finally received Federal Defendants’ list of experts for the expert panel on
August 9, 2021, and they object to several of the individuals listed as Corps experts for the
expert panel because they are not engineers. Specifically, Plaintiffs object to Greg Taylor (fish
biologist), Rich Piaskowksi (fish biologist), Rachel Laird (fish biologist), and Kathryn Tackley
(water quality specialist). The Court stated in its draft injunction order that the panel should
consist of Plaintiffs’ experts, NMFS fish biologists, and “engineer(s) for the Corps that can
advise on the dam-operations aspects of the interim measures.” ECF No. 194 at 11. The Court
followed that direction with another order reiterating that the panel would consist of Plaintiffs’
fish experts, two NFMS fish experts, two “Corps’ dam-operations experts,” and two ad hoc
federal experts from other agencies. ECF No. 196 (docket entry).
        In the letter the parties submitted to the Court with their respective positions on the expert
panel and its process, both parties’ positions included the assumption that the Corps’ experts
would be engineers. Plaintiffs stated that the panel should be made of their two experts, 2-3
NMFS biologists or other relevant NMFS experts, and 1 or more “Corps engineers.” ECF No.
196 at 1. Later, Plaintiffs explained that “Corps engineers on the panel can offer expertise as to
whether those plans are feasible to implement from a dam-operations and dam safety
perspective.” Id. at 2. Federal Defendants likewise spoke of the Corps’ experts as being
engineers in that letter. They stated the process would be driven by agency employees,
“including NMFS biologists and Corps engineers.” Id. at 3. Later, they acknowledged that the
Court envisioned the panel would consist of Plaintiffs’ experts, at least two NMFS fish
biologists, and engineer(s) from the Corps that can advise on the dam-operations aspects of the
interim measures, and they agreed that these experts should participate in the panel. Id. at 5. But
they noted that the Court should not limit the number of experts because expert tasks could
require NMFS biologists as well as a NMFS expert in fish passage, “multiple Corps engineers
with expertise ranging from dam safety to hydraulic design to geology to reservoir operations, or
experts from other agencies . . . .” Id. at 5-6 (emphasis added). “In particular, Corps engineers
are specialty-focused, and it would be professionally irresponsible for an engineer to advise on
matters outside of his or her engineering discipline. Because the potential engineering
considerations posed by the Court’s expert assignments cut across multiple specialty areas,
multiple Corps engineers will be needed on the expert panel.” Id. at 6 (emphasis added).
        Nevertheless, the Corps has identified eight panel experts, four of whom are not
engineers (see names above). Plaintiffs object to these four individuals being on the expert
panel. The intention articulated by the Court as well as the parties themselves was that the
Corps’ experts would be engineers who could advise on the dam-operations and dam safety
aspects of the measures. Plaintiffs’ experts and NMFS experts would fulfill the biologist roles
on the panel, not the Corps’ experts. Plaintiffs particularly oppose inclusion of Corps biologists
Greg Taylor and Rich Piaskowski. Those two biologists filed declarations in this litigation
opposing the very measures the Court has ordered the Corps to complete. Plaintiffs request that
the Court limit the Corps’ experts to the four individuals who are engineers: Sean Askelson,
Salina Hart, Matt Craig, and David Scofield.
